In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-2017V
                                          UNPUBLISHED


    HOWARD C. WILINSKY, M.D.,                                   Chief Special Master Corcoran

                         Petitioner,                            Filed: May 18, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Brachial Neuritis;
                                                                Parsonage Turner Syndrome;
                         Respondent.                            Shoulder Injury Related to Vaccine
                                                                Administration (SIRVA)


Robert P. Goodwin, Walsh, Roberts, & Grace, Buffalo, NY, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On December 31, 2019, Howard C. Wilinsky, M.D. filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury, specifically
described as Parsonage Turner Syndrome (also known as brachial neuritis) caused-in-
fact by the influenza vaccine he received on September 28, 2017. Petition at 1, ¶¶ 2, 17;
Stipulation, filed at May 18, 2021, ¶¶ 1-2, 4. Petitioner further alleges that he received the
vaccine in the United States, that he suffered the residual effects of his injury for more
than six months, and that neither he nor any other party has filed a civil action or received
compensation for his shoulder injury. Petition at ¶¶ 18-20; Stipulation at ¶¶ 3-5.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
“Respondent denies that [P]etitioner’s alleged BN[3] and/or shoulder injury, or any other
injury, was caused-in-fact by a flu vaccination.” Stipulation at ¶ 6.

       Nevertheless, on May 18, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

          A lump sum of $55,000.00 in the form of a check payable to Petitioner.
          Stipulation at ¶ 8. This amount represents compensation for all items of damages
          that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.


                                            s/Brian H. Corcoran
                                            Brian H. Corcoran
                                            Chief Special Master




3
    In the stipulation, Respondent abbreviated brachial neuritis to BN. Stipulation at ¶ 4.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                        2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                              )
HOW ARD C. WILINSKY, M.D.,                                    )
                                                              )
                           Petitioner,                        )
                                                              )        No. 19-2017V (ECF)
V.                                                            )        Chief Special Master Corcoran
                                                              )
SECRET ARY OF HEAL TH AND                                     )
HUMAN SERVICES,                                               )
                                                              )
                           Respondent.                        )



                                                STIPULATION

         The parties hereby stipulate to the following matters:

         I.       Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of an influenza

(''flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the ''Table"), 42 C.F.R.

§ I 00.3 (a).

        2.        Petitioner received a flu immunization in his right arm on September 28, 2017.

        3.       This vaccine was administered within the United States.

        4.        Petitioner alleges that he developed brachia! neuritis (''BN") 1 and/or a shoulder

injury that was caused-in-fact by a flu vaccine administered on September 28, 2017, and that he

experienced residual effects of this injury for more than six months.

        5.        Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.


1
   Petitioner referred to his condition as Parsonage-Turner Syndrome, which is alternative name for BN, and these
terms can be used interchangeably to describe the same condition.
        6.      Respondent denies that petitioner's alleged BN and/or shoulder injury, or any

other injury, was caused-in-fact by a flu vaccination.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21 (a)(I ), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $55.000.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 I (a)( I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0.   Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- I 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        I I.    Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees. litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa- I 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- I 5(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements. judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program. 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, a flu vaccination administered on September 28, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 31,

2019, in the United States Court of Federal Claims as petition No. I 9-2017V.

        I4.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties fui1her agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner"s alleged BN and/or shoulder injury, or

any other condition, was caused-in-fact by a flu vaccination.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner"s heirs, executors, administrators, successors, and/or assigns.

                           END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                  4
  Respectfully submitted,

  PETITIONER:


  ~C,~~
  HOWARDC. WILINS~/

  ATTORNEY OF RECORD FOR                              AUTHORIZED REPRESENTATIVE
  PETITIONER:                                         OF THE ATTORNEY GENERAL:

   I~{ <2c( I} 4nl UL.                               ~~\Li?~
  ROBERT P. Goob'WIN                                 HEATHER L. PEARLMAN
  400 Rand Building                                  Acting Deputy Director
  14 Lafayette Square                                Torts Branch
  Buffalo, New York 14203                            Civil Division
  (716) 856- 1636                                    U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, DC 20044-0146

  AUTHORIZED REPRESENTATIVE                           ATTORNEY OF RECORD FOR
  OF THE SECRETARY OF HEAL TH                         RESPONDENT:
  AND HUMAN SERVICES:
                                                               \C1~-(~& h
                                                     ·1)-e, ~(.:{

CA/JTDa&-        ~ I             Dl(Sc-1   tf~              by ~ L (} ~~
  TAMARA OVERBY                                       DEBRA A. FILTEAU BEGLEY
  Acting Director                                     Senior Trial Attorney
  Division of Injury Compensation Programs            Torts Branch
  Healthcare Systems Bureau                           Civil Division
  Health Resources and Services Administration        U.S. Department of Justice
  U.S. Department of Health and Human                 P.O. Box 146
  Services                                            Washington, DC 20044-0146
  5600 Fishers Lane                                   (202) 616-4 I 81
  Mail Stop 08N 1468                                  Deb ra lk1.!lev 'ii usJnj .l!O\
  Rockville, MD 20857



  Dated: 0 L.,} 0 Gl?.-